                 IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


 MAXWELL KADEL; JASON FLECK;
 CONNOR THONEN-FLECK; JULIA
 MCKEOWN; MICHAEL D. BUNTING, JR.;
 C.B., by his next friends and parents,
 MICHAEL D. BUNTING, JR. and SHELLEY
 K. BUNTING; SAM SILVAINE; and DANA
 CARAWAY,
                             Plaintiffs,

                       v.

 DALE FOLWELL, in his official capacity as
 State Treasurer of North Carolina; DEE        Civil Action No. 1:19-cv-00272
 JONES, in her official capacity as Executive
 Administrator of the North Carolina State
 Health Plan for Teachers and State Employees;
 UNIVERSITY OF NORTH CAROLINA AT
 CHAPEL HILL; NORTH CAROLINA
 STATE UNIVERSITY; UNIVERSITY OF
 NORTH CAROLINA AT GREENSBORO;
 NORTH CAROLINA STATE HEALTH
 PLAN FOR TEACHERS AND STATE
 EMPLOYEES, and STATE OF NORTH
 CAROLINA, DEPARTMENT OF PUBLIC
 SAFETY,
                            Defendants.


                        NOTICE OF SPECIAL APPEARANCE

      Pursuant to Local Rule 83.1(d), please take notice of the special appearance of

Adam M. Safer of McDermott Will & Emery as counsel of record for all Plaintiffs in the

above-captioned civil action.




                                           1


     Case 1:19-cv-00272-LCB-LPA Document 109 Filed 08/20/21 Page 1 of 4
       Mr. Safer certifies that he is an active member in good standing of the State of

Illinois Bar. Mr. Safer further certifies that he understands that, by entering an appearance,

he submits to the disciplinary jurisdiction of the Court for any misconduct in connection

with the above-captioned civil action for which he is specially appearing and that he will

ensure that an attorney who is familiar with the case and has authority to control the

litigation will be at all conferences, hearings, trials, and other proceedings.

       Mr. Safer is appearing in the above-captioned civil action in association with Amy

E. Richardson of Harris, Wiltshire & Grannis, LLP. Ms. Richardson is an active member

in good standing of the bar of this Court. Ms. Richardson certifies that she will remain

responsible to this Court for the conduct of the litigation and acknowledges that she must

sign all pleadings and papers, except for certificates of service. Ms. Richardson further

certifies she will be present during pretrial conferences, potentially dispositive

proceedings, and at trial.

                                             ***




                                               2


      Case 1:19-cv-00272-LCB-LPA Document 109 Filed 08/20/21 Page 2 of 4
Dated: August 20, 2021

Respectfully submitted,

/s/ Amy E. Richardson                          Carl S. Charles*
Amy E. Richardson                              Tara L. Borelli*
N.C. State Bar No. 28768                       LAMBDA LEGAL DEFENSE AND
Lauren E. Snyder                                  EDUCATION FUND, INC.
N.C. State Bar No. 54150                       158 West Ponce De Leon Ave., Ste.
HARRIS, WILTSHIRE & GRANNIS                    105
LLP                                            Decatur, GA 30030
1033 Wade Avenue, Suite 100                    Telephone: 404-897-1880
Raleigh, NC 27605-1155                         Facsimile:404-506-9320
Telephone: 919-429-7386                        tbrown@lambdalegal.org
Facsimile: 202-730-1301                        tborelli@lambdalegal.org
arichardson@hwglaw.com
                                               Omar Gonzalez-Pagan*
/s/ Adam M. Safer                              LAMBDA LEGAL DEFENSE AND
Adam M. Safer*                                   EDUCATION FUND, INC.
Michael W. Weaver*                             120 Wall Street, 19th Floor
MCDERMOTT WILL & EMERY                         New York, NY 10005
444 W. Lake St., Suite 4000                    Telephone: 212-809-8585
Chicago, IL 60606                              Facsimile: 212-809-0055
Telephone: 312-984-7744                        ogonzalez-pagan@lambdalegal.org
Facsimile: 312-984-7700
asafer@mwe.com
mweaver@mwe.com

Noah E. Lewis*
David Brown*
TRANSGENDER LEGAL DEFENSE
AND EDUCATION FUND, INC.
20 West 20th Street #705
New York, NY 10011
Telephone: 646-862-9396
Facsimile: 646-930-5654
nlewis@transcendlegal.org
dbrown@transgenderlegal.
org
                          Counsel for Plaintiffs

* Appearing by special appearance pursuant to L.R. 83.1(d).
                                           3


     Case 1:19-cv-00272-LCB-LPA Document 109 Filed 08/20/21 Page 3 of 4
                            CERTIFICATE OF SERVICE

      I, Adam M. Safer, hereby certify that on August 20, 2021, I electronically filed

the foregoing NOTICE OF SPECIAL APPEARANCE with the Clerk of the Court using

the CM/ECF system, and have verified that such filing was sent electronically using the

CM/ECF system to all parties who have appeared with an email address of record.

                                                /s/ Adam M. Safer
                                                Adam M. Safer*
                                                MCDERMOTT WILL & EMERY
                                                444 W. Lake St., Suite 4000
                                                Chicago, IL 60606
                                                Telephone: 312-984-7744
                                                Facsimile: 312-984-7700
                                                asafer@mwe.com




                                            4



     Case 1:19-cv-00272-LCB-LPA Document 109 Filed 08/20/21 Page 4 of 4
